Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 18, 2022 has been entered.
Status of Claims
2.	Claims 1 and 4-6 are currently under examination wherein claim 1 has been amended in applicant’s amendment filed on March 18, 2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over JP (2014-117737 A).
	With respect to claims 1 and 4-6, JP (‘737 A) discloses a method of packaging electronic parts on a substrate comprising printing a solder paste containing Sn-Ag-Cu solder alloy powders and a flux directly on a substrate without any pre-treatments of the substrate wherein the flux contains by mass 30-70% of a rosin, 0.5-5.9% of an organic acid, 1-20% of an alkylbenzimidazole including 2-propylbenzimidazole, 0.5-5% of a amine hydrohalide salt, 1-10% of a thixotropic agent and 30-70% of a solvent wherein no imidazole-based compound is required to be included in the flux, which would meet the claim limitation of the imidazole-based compound of 5% by mass or less including 0% (abstract, paragraphs [0012], [0014], [0020]-[0032], [0044] and [0045]).
	The recitation of “for forming an electrode of a ball grid array (BGA)” has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
JP (‘737 A) does not specify the step order of applying the flux and solder alloy powders to the substrate as claimed. However, it is well held that in general, the transposition of varying steps, or varying details of process, as by adding steps or splitting one step into two, where the processes are substantially identical or equivalent in terms of function, manner and results, was held to be not patentably distinguish the processes. GENERAL FOODS CORPORATION v. PERK FOODS COMPANY, 157 USPQ 14 (N.D. Ill. 1968). In the instant case, the claimed feature involves splitting one step of printing a solder paste containing Sn-Ag-Cu solder alloy powders and a flux directly on a substrate as disclosed by JP (‘737 A) into two steps of applying the flux composition to the surface of the substrate and then the solder ball to the surface as claimed, where the processes are substantially identical or equivalent in terms of function, manner and results. Therefore, the features as claimed are met by JP (‘737 A). 
The content ranges disclosed by JP (‘737 A) overlap the claimed ranges respectively. A prima facie case of obviousness exists. See MPEP 2144.05 I. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the claimed ranges within the disclosed ranges of JP (‘737 A) with an expectation of success because JP (‘737 A) discloses the same utility over the entire disclosed ranges. JP (‘737 A) further discloses that the substrate is a Cu substrate (paragraph [0042]). One of ordinary skill in the art would use the Cu-OSP processed substrate as claimed in claim 1 with an expectation of success because JP (‘737 A) discloses the same utility for any Cu substrates whether it is OSP processed or not. No pre-treatment of the substrate is required by JP (‘737 A). 
Response to Arguments
4.	The applicant’s arguments filed on March 18, 2022 have been fully considered but they are not persuasive.	
First, the applicant argues that JP (‘737 A) does not disclose that the solder paste is used for forming electrodes of a BGA. In response, see the ground of rejection of the recitation of “for forming an electrode of a ball grid array (BGA)” above. Furthermore, it is well-known in the art of electronic packaging to use a solder paste to form electrodes of a BGA on a substrate; and JP (‘737 A) does discloses using the solder paste to form a solder joint on a substrate, at least suggesting the claimed feature (paragraph [0040]).
Second the applicant argues that the amount of void generation is large in a mounting method using a solder paste. In response, the examiner notes that the applicant’s argument is not commensurable in scope with the instant claims. There is no limitation of a void area ratio recited in the instant claims at all. Furthermore, applicant’s position is stated by way of argument alone and therefore not considered to be of probative value.  Evidence of non-obviousness such as criticality of ranges or unexpected results may be appropriate for a declaration under 37 CFR 1.132.  See MPEP section 716.02.












Conclusions
5.	This Office action is made non-final. Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Weiping Zhu/
Primary Examiner, Art Unit 1733

5/13/2022